Citation Nr: 1307133	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  05-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for inactive pulmonary tuberculosis with a tender thoracotomy scar.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1967 in the Army and from March 1972 to May 1972 in the Marines Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied the Veteran's claim for an increased rating for inactive pulmonary tuberculosis with a tender thoracotomy scar.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through January 2012; these records were considered by the Agency of Original Jurisdiction (AOJ) in the November 2012 supplemental statement of the case (SSOC).  In addition, the Virtual VA claims processing system contained various private treatment records which were added to the system subsequent to November 2012 and hence were not considered in the November 2012 SSOC.  However, these additional documents were not pertinent to the present appeals and as such, a waiver of AOJ consideration of this evidence is not required.   See 38 C.F.R. § 20.1304(c) (2012).

The Veteran testified before a Decision Review Officer (DRO) at a July 2007 hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the claim for an increased rating for inactive pulmonary tuberculosis with a tender thoracotomy scar in May 2010 and March 2012.

The Board also notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The Board notes further that the RO granted a TDIU, effective May 22, 2008, in a February 2009 rating decision and that the Veteran filed the instant claim for an increased rating on March 21, 2006.  In light of Rice, the Board has inferred a claim for TDIU for the appellate period prior to March 21, 2006 and taken jurisdiction over this inferred claim.


FINDINGS OF FACT

1.  Prior to April 18, 2012, the Veteran's inactive pulmonary tuberculosis with a tender thoracotomy scar manifested as FVC (Forced Vital Capacity) of 69.1 percent of predicted value, FEV-1(Forced Expiratory Volume in One Second) of 74.1 of predicted value, FEV-1/FVC of 85 percent of predicted value and DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 58.7 percent of predicted value, all at worst and post-bronchodilator, with superficial and subjectively tender scars.

2.  Beginning on April 18, 2012, the Veteran's inactive pulmonary tuberculosis with a tender thoracotomy scar manifested as FVC of 51.3 percent of predicted value, FEV-1 of 52.6 of predicted value, FEV-1/FVC of 51.3 percent to predicted value and DLCO (SB) of 40.4 percent of predicted value, all post-bronchodilator, with superficial and subjectively tender scars.

3.  The competent evidence shows that, as of March 21, 2006, the date the claim for an increased rating was filed, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his inactive pulmonary tuberculosis.
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for inactive pulmonary tuberculosis with a tender thoracotomy scar have been met for the period prior to April 18, 2012.   38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.96, 4.97, 4.118, Diagnostic Codes 6731(2012), 7804 (regulations in effect prior to October 23, 2008). 

2.  The criteria for a 60 percent rating for inactive pulmonary tuberculosis with a tender thoracotomy scar have been met for the period prior to April 18, 2012.   38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.96, 4.97, 4.118, Diagnostic Codes 6731 (2012), 7804 (regulations in effect prior to October 23, 2008). 

3.  The criteria for a TDIU have been met, effective March 21, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

With respect to the Veteran's inferred claim for TDIU, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Prior to initial adjudication of the Veteran's claim for an increased rating, a letter dated in April 2006 fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This April 2006 letter provided notice of the manner in which VA assigns initial ratings and effective dates, consistent with the holding in Dingess/Hartman.   

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Peake v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III). 

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the April 2006 and June 2008 notice letters.  They informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could consist of a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including pulmonary function tests, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had affected him.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted numerous statements with respect to his service-connected disability.  In addition, the Board notes that the Veteran was provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the Vazquez-Flores v. Peake elements is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA outpatient treatment records, various private treatment records, Social Security Administration (SSA) records and Worker's Compensation records are in the claims file.  An August 2010 response from Dr. D. H. indicated that there were no records related to the Veteran at the requested location.  The Board notes that although the RO made a formal finding regarding the unavailability of the Veteran's SSA medical records in a November 2008 Memorandum, the SSA decision and some accompanying medical records are contained in the claims file.

The Board notes that the Veteran has submitted several authorization forms to allow VA to obtain private treatment records in November 2012.  Although VA has received responses to most these requests for records, the Veteran has indicated that these records documented treatment for conditions other than inactive pulmonary tuberculosis, which is the subject of the instant appeal.  Specifically, VA has not received a response to a records request from a private hospital but the Veteran indicated that these records pertained to his heart surgery and treatment.  Neither the Veteran nor his representative have referenced outstanding records that he wanted VA to obtain or that they felt were relevant to the instant claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in August 2006, June 2008 and April 2012.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its May 2010 and March 2012 remand directives.  The Appeals Management Center (AMC) sought specific private treatment records and scheduled the Veteran for a VA examination, which he attended.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  Claim for Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar is rated by analogy under the Diagnostic Codes for inactive chronic pulmonary tuberculosis and painful scars.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Under the Diagnostic Code for inactive chronic pulmonary tuberculosis, residuals are rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under DC 6600.  38 C.F.R. § 4.97, 6731.

The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where FVC is 75 to 80 percent of predicted or DLCO (SB) is 66 to 80 percent.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of the value predicted or DLCO (SB) is 56 to 65 percent of value predicted.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of the value predicted; DLCO D (SB) is 40 to 55 percent value predicted; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if FVC is less than 50 percent of value predicted; DLCO (SB) is less than 40 percent value predicted; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.

The General Rating Formula for Restrictive Lung Disease provides that a 10 percent rating for FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent of predicted value.   A 30 percent rating contemplates FEV-1 of 56 to 70 percent of predicted value, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent of predicted value.  A 60 percent rating is assigned for FEV-1 of 40 to 55 percent of predicted value, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent of predicted value, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845.

Chronic bronchitis warrants a 10 percent rating where testing reveals an FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating is warranted where testing reveals an FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 rating is warranted where FEV-1/FVC is less than 40 percent; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization; or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran filed his claim for an increased rating in 2006.  Therefore, the pre-October 2008 version of the schedular criteria is applicable; the Veteran has not requested evaluation under the criteria as revised effective in 2008. 

Burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or, other disfigurement of the head, face, or neck, are evaluated under 38 C.F.R. § 4.118, DC 7800.  As the scar which is the subject of this appeal affects the Veteran's chest, DC 7800 is not applicable. 

Scars not of the head, face or neck that are deep and nonlinear and affect an area of at least six square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Such scars that affect an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Such scars that affect an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  Such scars that affect an area of 144 square inches (939 sq. cm.) or greater warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801.  A deep scar is one associated with underlying soft tissue damage.  DC 7801, Note (1). 

A 10 percent rating is the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  DC 7802.  As set forth in the applicable version of the regulations, a deep scar was one "associated with underlying soft tissue damage." DC 7801, Note (2).  A superficial scar is defined as a scar "not associated with underlying soft tissue damage."  DC 7802, Note (2).  38 C.F.R. § 4.118, DCs 7801, 7802 (as in effect prior to October 23, 2008). 

Notes to DCs 7801 and 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25.  

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Schedular Rating

The Veteran contends that he is entitled to a higher rating for the instant disability due to his shortness of breath and the severe impact his breathing difficulties had on his daily activities.

An August 2006 VA respiratory examination reflected the Veteran's reports of a daily productive cough with greenish sputum, some hemoptysis, chronic shortness of breath and chronic fatigue.  He also reported that his thoracotomy scar occasionally caused tenderness but did not restrict motion.  Physical examination revealed some fine inspiratory and expiratory rales posteriorly and bilaterally without wheezing or rhonchi.  A thoracotomy scar that measured 31 cm in length with a maximum width of 0.5 cm was found.  There were also four other scars, where chest tubes were placed, that measured two cm for three of these scars and three cm for one scar.  Examination was negative for significant deformity of the skin, significant hyper or hypopigmentation, retraction of the skin, impairment of mobility/excursion of the chest with breathing related to the scars, active inflammation or infection and tenderness to palpation.  An accompanying PFT found FEV-1 to be 74.1 percent, FVC to be 69.1 percent and FEV-1/FVC to be 85 percent while DLCO (SB) was found to be 58.7.  All results were noted to be as predicted and were post-bronchodilator.

A February 2007 private PFT found FEV-1 to be 100 percent, FVC to be 88 percent and FEV-1/FVC to be 89 percent, all of predicted and post-bronchodilator.

During a July 2007 hearing, the Veteran testified that he did not have active tuberculosis as he was treated with antibiotics.

A February 2008 VA PFT found FEV-1 to be 76.6 percent and FVC to be 70.7 percent, both of predicted, and FEV-1/FVC to be 86 percent.  It is not clear whether this testing was conducted post-bronchodilator.

A June 2008 VA tuberculosis examination noted the Veteran's reports that there had been no recurrences of tuberculosis since service.  Current symptoms included a daily productive cough of yellow sputum and blood as well as shortness of breath.  Physical examination found the Veteran's lungs to be clear to auscultation and percussion without rales, rhonchi or wheezes.  An accompanying PFT found FEV-1 to be 84 percent, FVC to be 78.5 percent and FEV-1/FVC to be 85 percent, all of predicted and post-bronchodilator.  DLCO (SB) was found to be 59.6 but it is not clear whether these results were post-bronchodilator.  The examiner noted that the Veteran's cough, chronic bronchitis and hemoptysis were secondary to his bronchiectasis.

A June 2008 VA scars examination reflected the Veteran's reports of itching around the scar but otherwise that there were no residuals effects from his scarring, including pain or tenderness.  Physical examination found a 13 inch horse-shoe shaped thoracotomy scar on his right chest.  There were also two scars from chest tubes, each measuring two inches and a scar from the drainage tube, measuring one inch, on the right lateral chest and right abdomen.  These scars were found to be well-healed, hyperpigmented, smooth, flat and stable without adherence to underlying tissue.  The texture of the scars was noted to be normal with that of the surrounding skin.  Examination was negative for limitation of motion, edema, keloid formation, disfigurement or muscle loss.

An April 2009 VA chest X-ray was found to be unremarkable.

An April 18, 2012 VA Tuberculosis Disability Benefits Questionnaire (DBQ) noted the Veteran's reports that he had not experienced any recurrences of tuberculosis since service.  Current symptoms were reported to include a shortness of breath, daily cough and a productive cough with yellow sputum and scanty blood since March 2012.  Physical examination found his lungs to be clear and without rales, rubs or rhonchi.  An accompanying PFT found FEV-1 to be 52.6 percent, FVC to 51.3 to be percent, FEV-1/FVC to be 51.3 percent and DLCO (SB) to be 40.4 percent, all of predicted and conducted post-bronchodilator.  The examiner noted that the Veteran's cough, chronic bronchitis and hemoptysis were secondary to his bronchiectasis and were not evidence of active of active tuberculosis.

An April 2012 VA scars DBQ noted that the Veteran had denied residuals effects from his chest scarring, including pain, tenderness and limitation of motion.  Physical examination revealed a 13 by one cm horse-shoe shaped thoracotomy scar on his right lateral chest as well as two circular scars from the chest tube insertion and a scar from a drainage tube on the right lateral chest and right abdomen, with each scar measuring two cm.  These scars were found to be superficial, well-healed, normally pigmented, smooth, flat and stable.  There was no adherence to underlying tissue found and the texture of the scars was normal with that of the surrounding skin.  Examination was negative for edema, keloid formation, disfigurement, muscle loss, chronic skin change and instability.  

The Veteran's scars were found to be superficial an examination.  The Board notes that the current 10 percent rating is the only and maximum rating for scars that are superficial and painful on examination.  See DC 7804.  There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are applicable to the instant claim as the tender thoracotomy scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  In addition, these scars were not so widely separated to warrant consideration of separate ratings and were not painful on examination. 

Prior to April 18, 2012, the Veteran's inactive pulmonary tuberculosis manifested as FVC of 69.1 percent of predicted value, FEV-1 of 74.1 percent of predicted value, FEV-1/FVC of 85 percent of predicted value and DLCO (SB) of 58.7 of predicted value, all at worst, in August 2006.  All of these results were noted to be post-bronchodilator.  Such results would warrant a 30 percent rating under the General Rating Formula for Interstitial Lung Disease.  The Board notes that it is not clear whether the February 2008 VA PFT and June 2008 VA PFT findings regarding DLCO (SB) were conducted post-bronchodilator as required by VA regulations and therefore cannot be considered for rating purposes.  See 38 C.F.R. § 4.96(d)(5).  A rating in excess of 30 percent for this appellate period is not warranted as the clinical evidence is negative for, and the Veteran has not alleged, that FVC was 50 to 64 percent of the value predicted, that DLCO (SB) was 40 to 55 percent value predicted, that maximum exercise capacity was 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation, that FEV-1 was 40 to 55 percent of predicted value and that FEV-1/FVC was 40 to 55 percent.  38 C.F.R. § 4.97, 6731.

Beginning on April 18, 2012, the Veteran's inactive pulmonary tuberculosis manifested as FVC of 51.3 percent of predicted value, FEV-1 of 52.6 percent of predicted value, FEV-1/FVC of 51.3 percent of predicted value and DLCO (SB) of 40.4 of predicted value.  These results were noted to be post-bronchodilator and warrant a 60 percent rating under the General Rating Formulas for Restrictive and Interstitial Lung Diseases.  A rating excess of 60 percent is not warranted as the clinical evidence is negative for, and the Veteran has not alleged, that FEV-1 was less than 40 percent of predicted value, that FEV-1/FVC was less than 40 percent, that DLCO (SB) was less than 40 percent predicted or that maximum exercise capacity was less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  In addition the clinical evidence does not suggest, and the Veteran has not alleged, that he suffered from cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure and that he required of outpatient oxygen therapy.

Finally, the Board notes that rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Veteran is in receipt of a separate rating for bronchiectasis with coughing and hemoptysis associated with inactive pulmonary tuberculosis, which is rated considering the use of antibiotics and the frequency of incapacitating episodes.  As detailed above, these manifestations are not duplicative or overlapping, and consist of distinct disabilities.

B.  Extra-schedular Rating

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

Neither the Veteran nor his representative have expressly raised the matter of entitlement to an extra-schedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required any hospitalizations for his service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar during the course of the appeal.  There is no unusual clinical picture presented nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's inactive pulmonary tuberculosis with a tender thoracotomy scar presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  

C.  TDIU

As detailed in the Introduction, the Board has inferred a claim for TDIU based on a review of the claims file.  The Veteran contends that he is unable to work due to his various service-connected disabilities, including the symptomatology associated with his service-connected inactive pulmonary tuberculosis and depressive disorder.  The Board finds that the preponderance of the evidence favors that position, and hence TDIU is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.   Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities include depressive disorder, rated as 50 percent disabling prior to May 22, 2008; residuals of a back injury, rated as 40 percent disabling; bronchiectasis, rated as 30 percent disabling, as of April 24, 2007; inactive pulmonary tuberculosis, now rated as 30 percent disabling prior to April 18, 2012 and impotence, rated as noncompensably disabling.  His current combined rating is 80 percent prior to April 24, 2007 and 90 percent from April 27, 2007 to May 22, 2008.  See 38 C.F.R. § 4.25.  This combined rating satisfies the statutory requirements for TDIU.   See 38 C.F.R. § 4.16(a). 

The Board finds that the evidence supports granting entitlement to a TDIU effective March 21, 2006, the date the claim for an increased rating was filed.  The competent evidence persuasively suggests that Veteran's service-connected disabilities precluded him from securing or maintaining substantially gainful employment.  The Veteran was awarded disability benefits in a December 1994 SSA decision, effective June 1, 1994, based upon a severe musculoskeletal impairment, namely back and left hip disabilities.  The Veteran has reported that he has not been employed since that time and the current record does not otherwise suggest such employment.  The Board acknowledges the Veteran's lay assertions and his November 2005 hearing testimony that his service-connected disabilities have caused him to be unemployable.  The competent evidence supports these assertions.  

On VA examination in March 2007, the VA examiner found that the Veteran's symptoms, including an inability to interact appropriately with co-workers or receive supervision from bosses, resulted in severe deficits in social and industrial functioning that rendered him unemployable.  A November 2005 VA examiner opined that the Veteran's occupational impairments were severe, mostly due to his back disorder, and that the Veteran was not employable due to his depressive disorder.  Although an April 2012 VA examiner found that the Veteran's tuberculosis condition did not impact his ability to work, no explanation was provided in support of this determination and the examiner did not address the Veteran's lay assertions regarding his difficulty breathing and fatigue while performing any physical activity.

Consequently, giving the Veteran the benefit of the doubt and in considering his subjective reports, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining a substantially gainful occupation, and therefore entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to a rating of 30 percent for inactive pulmonary tuberculosis with a tender thoracotomy scar for the period prior to April 18, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating of 60 percent for inactive pulmonary tuberculosis with a tender thoracotomy scar for the period beginning on April 18, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted effective March 21, 2006, subject to the laws and regulations governing the payment of monetary awards.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


